
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.16



CONFIDENTIAL SEVERANCE AGREEMENT AND RELEASE


        This CONFIDENTIAL SEVERANCE AGREEMENT AND RELEASE (this "Agreement"),
dated January 8, 2004, by and between (i) J. Edward McEntire ("Employee") and
(ii) Ultimate Electronics, Inc. (the "Company"). Employee and the Company are
referred to collectively as the "Parties" and individually as a "Party."

        In consideration of the mutual promises and undertakings contained
herein, the sufficiency of which is acknowledged by the Parties, the Parties to
this Agreement agree as follows:

TERMS

        1.     Resignation and Effective Date. Employee voluntarily resigned his
employment with the Company effective December 31, 2003 (the "Resignation
Date"). This Agreement shall become effective (the "Effective Date") on the
eighth day after Employee's execution of this Agreement, provided that employee
has not revoked Employee's acceptance pursuant to Section 7(g) below.

        2.     Payments.

        a.     After the expiration of the Effective Date, and on the express
condition that Employee has not revoked this Agreement, the Company will pay
Employee severance payments for one (1) year (the "Severance Period") at the
weekly rate of Employee's base salary as of the date of his resignation, less
applicable deductions and withholdings ("Severance Payments") so long as
Employee does not breach any term of this Agreement. The Severance Payments will
be made in accordance with the Company's standard pay dates and payroll
practices. The Severance Payments (less applicable deductions and withholdings)
will be mailed to Employee or direct deposited to an account designated by
Employee.

        b.     Provided that Employee timely elects continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
("COBRA"), the Company shall pay, on Employee's behalf, the portion of premiums
of Employee's group health insurance, including coverage for Employee's eligible
dependents, that the Company paid immediately prior to Employee's resignation of
employment with the Company. The Company will pay such premiums for Employee's
eligible dependents only for coverage for which those dependents were enrolled
immediately prior to the date of Employee's resignation. Employee will continue
to be required to pay that portion of the premium of Employee's health coverage,
including coverage for Employee's eligible dependents, that Employee was
required to pay as an active employee immediately prior to the date of
Employee's resignation. If Employee executes this Agreement and does not revoke
this Agreement, Employee is eligible for one (1) year of such premium payments
during the Severance Period ("COBRA Payments"). During the Severance Period,
Employee authorizes the Company to deduct Employee's portion of the premium of
Employee's health coverage from his Severance Payments. For the balance of the
period that Employee is entitled to coverage under COBRA, if any, Employee shall
be entitled to maintain coverage for Employee and Employee's eligible dependents
at Employee's sole expense.

        c.     Reporting of and withholding on any payment under this
Paragraph 2 for tax purposes shall be at the discretion of the Company in
conformance with applicable tax laws. If a claim is made against the Company for
any additional tax or withholding in connection with or arising out of the
payments pursuant to Sections 2(a) and 2(b) above, Employee shall pay any such
claim within thirty (30) days of being notified by the Company and agrees to
indemnify the Company and hold it harmless against such claims, including but
not limited to any taxes, attorneys' fees, penalties or interest, which are or
become due from the Company.

--------------------------------------------------------------------------------




        3.     General Release.

        a.     Employee, for himself and for his affiliates, successors, heirs,
subrogees, assigns, principals, agents, partners, employees, associates,
attorneys and representatives, voluntarily, knowingly and intentionally releases
and discharges the Company and its predecessors, successors, parents,
subsidiaries, affiliates and assigns and each of their respective officers,
directors, principals, shareholders, agents, attorneys, board members, and
employees from any and all claims, actions, liabilities, demands, rights,
damages, costs, expenses, and attorneys' fees (including but not limited to any
claim of entitlement for attorneys' fees under any contract, statute, or rule of
law allowing a prevailing party or plaintiff to recover attorneys' fees), of
every kind and description from the beginning of time through the Effective Date
(the "Released Claims").

        b.     The Released Claims include but are not be limited to those which
arise out of, relate to, or are based upon: (i) Employee's employment with the
Company or the termination thereof; (ii) statements, acts or omissions by the
Parties whether in their individual or representative capacities; (iii) express
or implied agreements between the Parties (including any offer letters or
employment letters) and claims under any severance plan; (iv) any stock or stock
option grant, agreement, or plan; (v) all federal, state, and municipal
statutes, ordinances, and regulations, including but not limited to claims of
discrimination based on race, age, sex, disability, whistleblower status, public
policy, or any other characteristic of Employee under the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Equal Pay Act, Title VII of
the Civil Rights Act of 1964 (as amended), the Employee Retirement Income
Security of 1974, the Rehabilitation Act of 1973, the Worker Adjustment and
Retraining Notification Act, the Employment Relations Act of 1999, or any other
federal, state, or municipal law prohibiting discrimination or termination for
any reason; (vi) state and federal common law; and (vii) any claim that was or
could have been raised by Employee.

        4.     Unknown Facts. This Agreement includes claims of every nature and
kind, known or unknown, suspected or unsuspected. Employee hereby acknowledges
that he may hereafter discover facts different from, or in addition to, those
which he now knows or believes to be true with respect to this Agreement, and he
agrees that this Agreement and the release contained herein shall be and remain
effective in all respects, notwithstanding such different or additional facts or
the discovery thereof.

        5.     No Application. Employee agrees not to apply for any job or
position as an employee, consultant, independent contractor, or otherwise, with
the Company. Employee understands that the Company will not consider, and is
under no obligation to consider, any such application submitted by Employee.

        6.     No Admission of Liability. The Parties agree that nothing
contained herein, and no action taken by any Party hereto with regard to this
Agreement, shall be construed as an admission by any Party of liability or of
any fact that might give rise to liability for any purpose whatsoever.

        7.     Warranties of Employee. Employee warrants and represents as
follows:

        a.     He has read this Agreement, and he agrees to the conditions and
obligations set forth in it.

        b.     He voluntarily executes this Agreement after having been advised
to consult with legal counsel and after having had opportunity to consult with
legal counsel and without being pressured or influenced by any statement or
representation or omission of any person acting on behalf of the Company
including, without limitation, the officers, directors, board members, committee
members, employees, agents and attorneys for the Company.

2

--------------------------------------------------------------------------------




        c.     He has no knowledge of the existence of any lawsuit, charge, or
proceeding against the Company or any of its officers, directors, board members,
committee members, employees, or agents arising out of or otherwise connected
with any of the matters herein released.

        d.     Prior to Employee's execution of this Agreement, he has not used
or disclosed any information in a manner that would be a violation of
Sections 8, 9 or 10 set forth below if such use or disclosure were to be made
after the execution of this Agreement.

        e.     He has full and complete legal capacity to enter into this
Agreement.

        f.      He has had at least twenty-one days in which to consider the
terms of this Agreement. In the event that Employee executes this Agreement in
less time, it is with the full understanding that he had the full twenty-one
days if he so desired and that he was not pressured by the Company or any of its
representatives, attorneys or agents to take less time to consider the
Agreement. In such event, Employee expressly intends such execution to be a
waiver of any right he had to review the Agreement for a full twenty-one days.

        g.     He understands that this Agreement waives any claim he may have
under the Age Discrimination in Employment Act. Employee may revoke this
Agreement for up to seven days following its execution, and this Agreement shall
not become enforceable and effective until seven days after such execution. If
Employee chooses to revoke this Agreement, he must provide written notice to
David Workman by hand delivery and by facsimile within seven calendar days of
Employee's execution of this Agreement. If Employee does not revoke this
Agreement within the seven-day period, the right to revoke is lost.

        h.     He admits, acknowledges, and agrees that he is not otherwise
entitled to the amounts set forth in Section 2, and those amounts are good and
sufficient consideration for this Agreement. He admits, acknowledges, and agrees
that he has been fully and finally paid or provided all wages, compensation,
vacation, expenses (including but not limited to relocation and travel
expenses), bonuses, stock options, and other benefits from the Company that are
or could be due to Employee from the Company.

        i.      He has not taken any act adverse to the Company's interests
prior to signing this Agreement.

        8.     Non-Competition; Non-Solicitation; Anti-Raiding. Without the
prior written approval of the Chairman of the Board of Directors of the Company,
Employee shall not, directly or indirectly, for a period of two (2) years from
the Resignation Date:

        a.     Engage in a "Competing Business" in the "Territory", as those
terms are defined below, whether as a sole proprietor, partner, corporate
officer, employee, director, shareholder, consultant, agent, independent
contractor, trustee, or in any other manner by which Employee holds any
beneficial interest in a Competing Business, derives any income from any
interest in a Competing Business, or provides any service or assistance to a
Competing Business; except that Employee may accept employment from, or provide
consulting services to, any manufacturer or software supplier of the Company or
any of its Affiliates (defined below), provided that by virtue of such
employment or consulting services, employee does not (i) provide any services
whatsoever to any Competing Business or (ii) violate any other provision of this
Agreement. "Competing Business" shall mean any retailer of consumer electronics
merchandise or any business that markets or sells goods or services in any line
of business competitive with any business of the Company or any of its
Affiliates, as conducted or under development at any time during the term of
employment. Competing Businesses shall include, but are not limited to, the
companies identified on Exhibit A. "Affiliates" shall mean any entity controlled
by or under common control with the Company or any joint venture, partnership or
other similar entity to which the Company is a party. "Territory" shall mean
anywhere in the continental United States. The provisions of this

3

--------------------------------------------------------------------------------

Section 8 will not restrict Employee from owning less than five percent of the
outstanding stock of a publicly-traded corporation engaged in a Competing
Business;

        b.     (i) Contact or solicit, or direct or assist others to contact or
solicit, for the purpose of promoting any person's or entity's attempt to
compete with the Company or any of its Affiliates, in any business carried on by
the Company or any of its Affiliates during the period in which Employee was an
employee of the Company, any customers, suppliers, independent contractors,
vendors, or other business associates of the Company or any of its Affiliates
that were existing or identified prospective customers, suppliers, independent
contractors, vendors, or associates during such period, or (ii) otherwise
interfere in any way in the relationships between the Company or any of its
Affiliates and their customers, suppliers, independent contractors, vendors, and
business associates; or

        c.     (i) Solicit, offer employment to, otherwise attempt to hire, or
assist in the hiring of any employee or officer of the Company or any of its
Affiliates; (ii) encourage, induce, assist or assist others in inducing any such
person to terminate his or her employment with the Company or any of its
Affiliates; or (iii) in any way interfere with the relationship between the
Company or any of its Affiliates and their employees.

        9.     Confidentiality.

        a.     The term "Confidential Information" shall include, but not be
limited to, the whole or any portion or phase of (i) any confidential, or
proprietary or trade secret, technical, business, marketing or financial
information, whether pertaining to (1) the Company or its Affiliates, (2) its or
their clients and customers, or (3) any third party, which the Company or its
Affiliates is under an obligation to keep confidential including, but not
limited to, methods, know-how, techniques, systems, processes, software
programs, works of authorship, customer lists, supplier lists, projects, plans,
and proposals, and (ii) any software programs and programming prepared for the
Company's benefit whether or not developed, in whole or in part by Employee. For
purposes of this Agreement, "Confidential Information" shall include, but shall
not be limited to, strategies, analysis, concepts, ideas, or plans; operating
techniques; demographic and trade area information; prospective site locations;
know-how; improvements; discoveries, developments; designs, techniques,
procedures; methods; machinery, devices; drawings; specifications; forecasts;
new products; research data, reports, or records; customer information
including, but not limited to, present or prospective customer lists, profiles,
or preferences; marketing or business development plans, strategies, analysis,
concepts or ideas; dealer agreements and information; contracts; general
financial information about or proprietary to the Company, including, but not
limited to, unpublished financial statements, budgets, projections, licenses,
costs, and fees; pricing strategies and discounts; personnel information; and
any and all other trade secrets, trade dress, or proprietary information, and
all concepts or ideas in or reasonably related to the Company's business. All
such Confidential Information is extremely valuable and is intended to be kept
secret to the Company; is the sole and exclusive property of the Company or its
clients and customers; and, is subject to the restrictive covenants set forth
herein. The term Confidential Information shall not include any information
generally available to the public or publicly disclosed by the Company (other
than by the act or omission of Employee), information disclosed to Employee by a
third party under no duty of confidentiality to the Company or its Affiliates,
or information required by law or court order to be disclosed by Employee.

        b.     Employee further agrees not to make, use, disclose to any third
party, or permit to be made, used, or disclosed, any records, plans, papers,
articles, notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, or other materials of any nature
relating to any matter within the scope of the business of the Company or
concerning any of its dealings or affairs ("Materials"), whether or not
developed, in whole or in part, by Employee

4

--------------------------------------------------------------------------------




and whether or not embodying Confidential Information (defined above), otherwise
than for the benefit of the Company. Employee shall not use, disclose, or permit
to be used or disclosed, any such Materials, it being agreed that all such
Materials shall be and remain the sole and exclusive property of the Company.
Employee shall deliver all such Materials, and all copies thereof, to the
Company, at its designated office.

        c.     Employee shall not, without the Company's prior written approval,
use, disclose, or reveal to any person or entity any Confidential Information,
except as required in the ordinary course of performing duties hereunder.
Employee shall not use or attempt to use any Confidential Information in any
manner that has the possibility of injuring or causing loss, whether directly or
indirectly, to the Company or any of its Affiliates.

        10.   Non-Disparagement. Employee agrees not to make to any person any
statement that disparages the Company or any of its Affiliates or reflects
negatively on the Company or any of its Affiliates, including, but not limited
to statements regarding the Company's or any of its Affiliate's financial
condition, employment practices, or its officers, directors, board members,
employees, attorneys, customers, or vendors.

        11.   Acknowledgments. Employee acknowledges that the covenants
contained in Sections 8, 9, and 10, including those related to duration,
geographic scope, and the scope of prohibited conduct, are reasonable and
necessary to protect the legitimate interests of the Company. Employee
acknowledges that during the course of his employment he was among the Company's
executive personnel. He further acknowledges that the covenants contained in
Sections 8, 9, and 10 are designed, intended, and necessary to protect, and are
reasonably related to the protection of, the Company's trade secrets, to which
he was exposed and with which he was entrusted during the course of his
employment. Employee understands that any breach of Section 9 will also
constitute a misappropriation of the Company's proprietary rights, and may
constitute a theft of the Company's trade secrets under applicable local, state,
and federal statutes, and will result in a claim for injunctive relief, damages,
and/or criminal sanctions and penalties against Employee by the Company, and
possibly others.

        12.   Forfeiture of Severance Payments and COBRA Payments. If Employee
breaches Sections 8, 9, or 10 of this Agreement, Employee shall pay back to the
Company all Severance Payments and COBRA Payments received by or made on behalf
of Employee through the date of breach and Employee shall not be entitled to any
further Severance Payments or COBRA Payments. Nothing contained in this
Section 12 shall be construed as prohibiting the Company from pursuing any other
remedies available to it in the event of the breach of Sections 8, 9, or 10,
including the equitable remedies set forth in Section 15.

        13.   Return of Company Property and Information. Employee represents
and warrants that, prior to his execution of this Agreement, he will return to
the Company any and all property, documents and files, including any documents
(in any recorded media, such as papers, computer disks, copies, photographs,
maps, transparencies, and microfiche) that relate in any way to the Company or
the Company's business whether or not developed, produced, or conceived, in
whole or in part, by Employee during the term of his employment with the
Company. Employee agrees that, to the extent that he possesses any files, data,
or information relating in any way to the Company or the Company's business on
any personal computer, he will delete those files, data, or information (and
will retain no copies in any form). Employee also will return any Company tools,
equipment, calling cards, credit cards, access cards or keys, any keys to any
filing cabinets, vehicles, vehicle keys, and all other Company property in any
form prior to the date he executes this Agreement. Employee hereby expressly
acknowledges that the foregoing steps are necessary to protect the Company's
proprietary interests in its trade secrets, confidential information, and
copyrights, and that Employee is not entitled to use, disclose, or otherwise
benefit from the Company's proprietary interests. Employee understands that any
breach of this Section 13 will also constitute a misappropriation of the
Company's proprietary

5

--------------------------------------------------------------------------------


rights, and may constitute a theft of the Company's trade secrets under
applicable local, state, and federal statutes, and will result in a claim for
injunctive relief, damages, and/or criminal sanctions and penalties against
Employee by the Company, and possibly by others.

        14.   Director and Officer Insurance. The Company will use its best
efforts to maintain in full force and effect director and officer liability
insurance in an amount not less than the amount in effect as of the Resignation
Date. The Company will include Employee has a named insured if and to the extent
necessary to maintain coverage for Employee under the Company's director and
officer liability insurance policy or policies.

        15.   Equitable Remedies. The Confidential Information entrusted to
Employee during the course of his employment by the Company is of a unique and
special character, and any breach of Sections 8, 9, or 10 will cause the Company
immediate and irreparable injury and damage, for which monetary relief would be
inadequate or difficult to quantify. The Company will be entitled to, in
addition to all other remedies available to it, injunctive relief and specific
performance to prevent a breach and to secure the enforcement of Sections 8, 9,
or 10. Employee acknowledges that injunctive relief may be granted immediately
upon the commencement of any such action without notice to Employee and in
addition may recover monetary damages. In the event a court requires posting of
a bond, the parties agree to a maximum $5,000 bond. Employee further
acknowledges that his duties under this Agreement continue until the Company
consents in writing to the release of Employee's obligations under this
Agreement. The parties further agree that the provisions of Sections 8, 9, and
10 are separate from and independent of the remainder of this Agreement and that
these provisions are specifically enforceable by the Company notwithstanding any
claim made by Employee against the Company.

        16.   Severability. If any provision of this Agreement is held illegal,
invalid, or unenforceable, such holding shall not affect any other provisions
hereof. In the event any provision is held illegal, invalid or unenforceable,
such provision shall be limited so as to affect the intent of the Parties to the
fullest extent permitted by applicable law. Any claim by Employee against the
Company shall not constitute a defense to enforcement by the Company.

        17.   Assignment. The Company may assign its rights under this
Agreement. Employee cannot assign his rights under this Agreement without the
prior written consent of the Company.

        18.   Enforcement. The releases contained herein do not release any
claims for enforcement of the terms, conditions or warranties contained in this
Agreement. The Parties shall be free to pursue any remedies available to them to
enforce this Agreement.

        19.   Entire Agreement. This Agreement and the Indemnification
Agreement, dated October 15, 1993 (the "Indemnification Agreement"), by and
between the Company and Employee, constitute the entire agreement between the
Parties with respect to the matters covered by such Agreements. The
Indemnification Agreement shall control all issues related to the Company's
indemnification of, and advancement of expenses to, Employee, notwithstanding
any contrary or conflicting provision of the Company's articles of incorporation
or bylaws currently in effect or as may be amended in the future. Employee
acknowledges that he has not relied on any promise, representation, or statement
other than those set forth in this Agreement. This Agreement cannot be modified
except in writing signed by all Parties.

        20.   Venue and Applicable Law. This Agreement shall be interpreted and
construed in accordance with the laws of the State of Colorado, without regard
to its conflicts of law provisions. Venue shall be in the federal or state
courts in Denver, Colorado.

[SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have executed this Agreement on the
dates written below.

EMPLOYEE:    
/s/  J. EDWARD MCENTIRE      

--------------------------------------------------------------------------------

J. EDWARD MCENTIRE
 
January 8, 2004

--------------------------------------------------------------------------------

Date

THE COMPANY:

 

 
ULTIMATE ELECTRONICS, INC.
 
 
/s/  DAVID J. WORKMAN      

--------------------------------------------------------------------------------

By: David J. Workman
Title: President and Chief Executive Officer
 
January 8, 2004

--------------------------------------------------------------------------------

Date

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.16



CONFIDENTIAL SEVERANCE AGREEMENT AND RELEASE
